EXHIBIT 10.33

 

[image_002.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Performance Share Unit Award Agreement

Effective as of the “Date of Award” (as such term is defined in the “Award
Summary” that was delivered to the Participant by the Company), this Award
Agreement sets forth the grant of performance-based Restricted Stock Units
(“Performance Share Units” or “PSUs”) by CIT Group Inc., a Delaware corporation
(the “Company”), to the Participant named in the Award Summary, pursuant to the
provisions of the Amended and Restated CIT Group Inc. Long-Term Incentive Plan
(the “Plan”). This Award Agreement memorializes the terms and conditions as
approved by the Compensation Committee of the Board (the “Committee”). All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

The parties hereto agree as follows:

(A)Grant of Performance Share Units. The Company hereby grants to the
Participant the “Target Number of PSUs” as set forth in the Award Summary,
effective as of the Date of Award and subject to the terms and conditions of the
Plan and this Award Agreement. Each PSU represents the unsecured right to
receive a number of Shares, if any, in accordance with the terms and conditions
of this Award Agreement. The Participant shall not be required to pay any
additional consideration for the issuance of the Shares, if any, upon settlement
of the PSUs.

(B)Vesting and Settlement of PSUs.

(1)Except as otherwise provided in Section (C) or (D) below, the final number of
Shares actually awarded to the Participant with respect to the Target Number of
PSUs granted, if any, (the “Awarded Shares”) shall be based on the attainment of
specified levels of the “Performance Measures” (each as defined and set forth in
Exhibit A) that have been achieved during the “Performance Period” (as defined
and set forth in Exhibit A).

(2)Except as otherwise provided in Section (C) or (D) below, subject to the
Participant’s continued employment with the Company and/or its Affiliates (the
“Company Group”) from the Date of Award until the last day of the Performance
Period (the “Final Performance Date”) and compliance with, and subject to, the
terms and conditions of this Award Agreement, as soon as administratively
practicable following the Final Performance Date but subject to Section (B)(3)
below, the Committee shall certify the level of Performance Measures attained
(the “Determination Date”). The Participant’s Awarded Shares, if any, shall be
determined as of the Determination Date in accordance with the terms and
conditions set forth in Exhibit A.

(3)Except as otherwise provided in Section (C)(1), (C)(2) or (D) below, the
Awarded Shares, if any, shall be delivered to the Participant within thirty (30)
days following the Determination Date, but in no event later than March 15, 2016
(the “Settlement Date”).

(4)The Awarded Shares delivered to the Participant on the Settlement Date (or
such other date Awarded Shares are settled in accordance with Section (C)(1),
(C)(2) or (D) below, if applicable) shall not be subject to transfer
restrictions and shall be fully paid, non-assessable and registered in the
Participant’s name.

(5)If, after the Date of Award and prior to the Determination Date (or such
other date Awarded Shares are settled in accordance with Section (C)(1), (C)(2)
or (D) below, if applicable) (the “Dividend Equivalent Period”), dividends with
respect to the Awarded Shares are declared or paid by the Company, the
Participant shall be credited with, and entitled to receive, dividend
equivalents in an amount, without interest, equal to the cumulative dividends
declared or paid on a Share, if any, during the Dividend Equivalent Period,
multiplied by the number of Awarded Shares. Unless otherwise determined by the
Committee, dividend equivalents paid in cash shall not be reinvested in Shares
and shall remain uninvested. The dividend equivalents credited in respect of the
Awarded Shares shall be paid in cash or Shares, as applicable, on the Settlement
Date (or such other date Awarded Shares are settled in accordance with Section
(C)(1), (C)(2) or (D) below, if applicable).

(6)In the sole discretion of the Committee and notwithstanding any other
provision of this Award Agreement to the contrary, in lieu of the delivery of
the Awarded Shares, the PSUs and any dividend equivalents payable in Shares, may
be settled through a payment in cash equal to the Fair Market Value of the
applicable number of the Awarded Shares, determined on (i) the Determination
Date; (ii) the Final Performance Date if settlement is in accordance with
Section (C)(2), (D)(1), (D)(2) or (D)(3) below; or (iii) in the case of
settlement in accordance with Section (C)(1), (D)(4) or (D)(5) below, the date
of the Participant’s “Separation from Service” (within the meaning of the
Committee’s established methodology for determining “Separation from Service”
for purposes of Section 409A (as defined below)) or the date of Disability, as
applicable. Settlement under this Section (B)(6) shall be made at the time
specified under Section (B)(3), (B)(5), (C) or (D), as applicable.

 

 

(C)Separation from Service.

(1)Notwithstanding Section (B) above, if, after the Date of Award and prior to
the Final Performance Date, the Participant incurs a Disability (as defined
below) or a Separation from Service from the Company Group due to death, the
PSUs shall vest immediately and the final number of Awarded Shares awarded to
the Participant shall equal the Target Number of PSUs (the “Target Awarded
Shares”) and the Participant (or the Participant’s beneficiary or legal
representative, if applicable) shall not be entitled to any additional Shares
based on the Company’s achievement of actual Performance Measures in accordance
with Exhibit A. If this Section (C)(1) is applicable, then all references to
“Awarded Shares” in Sections (B) and (L) shall mean Target Awarded Shares
instead. The Target Awarded Shares shall be paid to the Participant (or the
Participant’s beneficiary or legal representative, if applicable) within thirty
(30) days following the Participant’s Disability or Separation from Service due
to death. The Participant (or the Participant’s beneficiary or legal
representative, if applicable) shall also be entitled to receive all credited
and unpaid dividend equivalents with respect to the Target Awarded Shares and
such dividend equivalents shall be payable at the same time such Target Awarded
Shares are paid in accordance with this Section (C)(1). “Disability” shall have
the same meaning as defined in the Company’s applicable long-term disability
plan or policy last in effect prior to the first date the Participant suffers
from such Disability; provided, however, to the extent a “Disability” event does
not also constitute a “Disability” as defined in Section 409A, such Disability
event shall not constitute a Disability for purposes of this Section (C)(1).

(2)Notwithstanding Section (B) above and subject to Section (D)(4) below, if
prior to the Final Performance Date, the Participant incurs a Separation from
Service from the Company Group described in Section 5(a) or 5(d) of the
Participant’s employment agreement with the Company, as amended on January 18,
2011 and as amended further from time to time (the “Employment Agreement”), the
PSUs shall vest immediately on such Separation from Service and the final number
of Awarded Shares awarded to the Participant shall be the Target Awarded Shares
and the Participant shall not be entitled to any additional Shares based on the
Company’s achievement of actual Performance Measures in accordance with Exhibit
A. The Target Awarded Shares (and any credited and unpaid dividend equivalents)
shall be delivered to the Participant (or the Participant’s legal
representative, if applicable) following the Final Performance Date, as
determined by the Committee in its sole discretion, but in no event later than
March 15, 2015, subject to the Participant’s compliance with the obligations
referenced in Section (L)(2) below. If this Section (C)(2) is applicable, then
all references to “Awarded Shares” in Sections (B) and (L) shall mean Target
Awarded Shares instead.

(3)Notwithstanding Section (B) above and subject to Section (D) below, if, prior
to the Final Performance Date, the Participant incurs a Separation from Service
due to the Participant’s Retirement (as defined below) and subject to the terms
and conditions of the Plan and this Award Agreement, including Section (L)
below, on the date of such Separation from Service, the Participant’s Target
Number of PSUs shall be pro-rated by multiplying the Target Number of PSUs by a
fraction, (i) the numerator as the number of full and partial months that have
transpired between the first day of the Performance Period and the date of such
Separation from Service, rounded up to a whole number, and (ii) the denominator
as 36 (the “Pro-Rata Target Number of PSUs”). Calculation and payment of the
Awarded Shares, if any, payable to the Participant based on the Pro-Rata Target
Number of PSUs (and any credited and unpaid dividend equivalents) shall be made
in accordance with Section (B) above and Exhibit A, except the Participant shall
no longer be required to be continually employed with the Company Group until
the Final Performance Date as provided in Section (B)(2) above.

(4)“Retirement” is defined as either (i) the Participant’s election to retire
upon or after attaining his or her “Normal Retirement Age”; or (ii) the
Participant’s election to retire upon (A) completing at least a 10-year “Period
of Benefit Service” and (B) having either (1) attained age 55, or (2) incurred
an “Eligible Termination” and, at the time of such “Eligible Termination,”
having attained age 54. The terms “Normal Retirement Age,” “Period of Benefit
Service” and “Eligible Termination” shall have the meaning as defined in the CIT
Group Inc. Retirement Plan, effective January 1, 2013, as amended from time to
time (the “Retirement Plan”). The definitions of Retirement, Normal Retirement
Age, Period of Benefit Service, Eligible Termination are applicable irrespective
of whether the Participant is eligible to participate in the Retirement Plan.

(5)If, prior to the Final Performance Date, the Participant’s employment with
the Company Group terminates for any reason other than as set forth in this
Section (C) or Section (D) below, the unvested PSUs shall be cancelled
immediately and the Participant shall immediately forfeit any rights to, and
shall not be entitled to receive any payments with respect to, the PSUs
including, without limitation, dividend equivalents pursuant to Section (B)(5).

(D)Change of Control.

(1)Notwithstanding Section (B) above and subject to this Section (D), if, during
the Participant’s employment with the Company Group but prior to the Final
Performance Date, a Change of Control occurs, then for purposes of Section (B)
above, the Performance Measures shall be deemed to have been satisfied at the
“Target Levels” as defined and set forth in Exhibit A and the final number of
Shares awarded to the Participant, subject to the Participant’s compliance with
the terms and conditions of Section (B)(2) above (including, without limitation,
the Participant’s continued employment with the Company Group until the Final
Performance Date), shall equal the Target Awarded Shares. The Target Awarded
Shares (and any credited and unpaid dividend equivalents) shall be delivered to
the Participant following the Final Performance Date, as determined by the
Committee in its sole discretion, but in no

2

 

event later than March 15, 2016, and the Participant shall not be entitled to
any additional Shares based on the Company’s achievement of actual Performance
Measures in accordance with Exhibit A. If this Section (D)(1) is applicable, all
references to “Awarded Shares” in Sections (B) and (L) shall mean Target Awarded
Shares instead.

(2)Notwithstanding Section (C)(3) and (D)(1) above, if, (i) during the
Participant’s employment with the Company Group, but prior to the Final
Performance Date, a Change of Control occurs and (ii) the Participant incurs a
Separation from Service due to the Participant’s Retirement prior to the Final
Performance Date that occurs more than two years following such Change of
Control, then the final number of Awarded Shares awarded to the Participant,
subject to the terms and conditions set forth in Section (L) below, shall equal
the Pro-Rata Target Number of PSUs attributable to such Separation of Service
(the “Pro-Rata Awarded Shares”). The Pro-Rata Awarded Shares (and any credited
and unpaid dividend equivalents) shall be delivered to the Participant following
the Final Performance Date, as determined by the Committee in its sole
discretion, but in no event later than March 15, 2016, and the Participant shall
not be entitled to any additional Shares based on the Company’s achievement of
actual Performance Measures in accordance with Exhibit A. If this Section (D)(2)
is applicable, all references to “Awarded Shares” in Sections (B), (C)(3) and
(L) shall mean Pro-Rata Awarded Shares instead.

(3)Notwithstanding Section (C)(3) above, if, following the Participant’s
Separation from Service due to the Participant’s Retirement, a Change of Control
occurs prior to the Final Performance Date, then for purposes of Section (C)(3)
above, the Performance Measures shall be deemed to have been satisfied at Target
Levels and the final number of Awarded Shares awarded to the Participant,
subject to the terms and conditions set forth in Section (L) below, shall equal
the Pro-Rata Awarded Shares. The Pro-Rata Awarded Shares (and any credited and
unpaid dividend equivalents) shall be delivered to the Participant following the
Final Performance Date, as determined by the Committee in its sole discretion,
but in no event later than March 15, 2016, and the Participant shall not be
entitled to any additional Shares based on the Company’s achievement of actual
Performance Measures in accordance with Exhibit A. If this Section (D)(3) is
applicable, all references to “Awarded Shares” in Sections (B), (C)(3) and (L)
shall mean Pro-Rata Awarded Shares instead.

(4)Notwithstanding Section (C)(2) above, if (i) prior to the Final Performance
Date, a Change of Control occurs and (ii) within two years following such Change
of Control, the Participant incurs a Separation from Service described in
Section 5(a) or 5(d) of the Employment Agreement, the Target Awarded Shares (and
any credited and unpaid dividend equivalents) payable in accordance with Section
(C)(2) above shall be settled within thirty (30) days following such Separation
from Service, unless such accelerated vesting and settlement of PSUs (and
dividend equivalents) following the Participant’s Separation from Service is
prohibited or limited by applicable law and/or regulation.

(5)Notwithstanding any provision contained in the Plan or this Award Agreement
to the contrary, if (i) prior to the Final Performance Date, a Change of Control
occurs and (ii) within two years following such Change of Control, the
Participant incurs a Separation from Service due to the Participant’s Retirement
prior to the Final Performance Date, then the final number of Awarded Shares
awarded to the Participant, subject to the terms and conditions set forth in
Section (L) below, shall equal the Pro-Rata Awarded Shares, and the Participant
shall not be entitled to any additional Shares based on the Company’s
achievement of actual Performance Measures in accordance with Exhibit A. The
Pro-Rata Awarded Shares (and any credited and unpaid dividend equivalents) shall
be delivered to the Participant within thirty (30) days following such
Separation from Service, unless such accelerated vesting and settlement of PSUs
(and dividend equivalents) following the Participant’s Separation from Service
is prohibited or limited by applicable law and/or regulation. If this Section
(D)(5) is applicable, all references to “Awarded Shares” in Sections (B) and (L)
shall mean Pro-Rata Awarded Shares instead.

 

(6)For Sections (B)(2) and (C)(3) above, if a Change of Control occurs on or
following the Final Performance Date but prior to the Determination Date, the
Awarded Shares (or Pro-Rata Awarded Shares, if applicable), if any, as
determined under Section (B)(2) or (C)(3) above based on actual achievement of
the Performance Measures in accordance with Exhibit A, shall be delivered to the
Participant following the Final Performance Date but no later than March
15,2016.

 

(E)Transferability. The PSUs are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 12 of the Plan.

(F)Incorporation of Plan. The Plan includes terms and conditions governing all
Awards granted thereunder and is incorporated into this Award Agreement by
reference unless specifically stated herein. This Award Agreement and the rights
of the Participant hereunder are subject to the terms and conditions of the
Plan, as amended from time to time and as supplemented by this Award Agreement,
and to such rules and regulations as the Committee may adopt under the Plan. If
there is any inconsistency between the terms of this Award Agreement and the
terms of the Plan, the Plan’s terms shall supersede and replace the conflicting
terms of this Award Agreement.

(G)No Entitlements.

(1)Neither the Plan nor the Award Agreement confers on the Participant any right
or entitlement to receive compensation, including, without limitation, any base
salary or incentive compensation, in any specific amount for any future fiscal
year (including, without limitation, any grants of future Awards under the Plan)
nor impacts in any way the

3

 

Company Group’s determination of the amount, if any, of the Participant’s base
salary or incentive compensation. This Award of PSUs made under this Award
Agreement is completely independent of any other Awards or grants and is made at
the sole discretion of the Company. The PSUs do not constitute salary, wages,
regular compensation, recurrent compensation, pensionable compensation or
contractual compensation for the year of grant or any prior or later years and
shall not be included in, nor have any effect on or be deemed earned in any
respect, in connection with the determination of employment-related rights or
benefits under law or any employee benefit plan or similar arrangement provided
by the Company Group (including, without limitation, severance, termination of
employment and pension benefits), unless otherwise specifically provided for
under the terms of such plan or arrangement or by the Company Group. The
benefits provided pursuant to the PSUs are in no way secured, guaranteed or
warranted by the Company Group.

(2)The PSUs are awarded to the Participant by virtue of the Participant’s
employment with, and services performed for, the Company Group. The Plan or the
Award Agreement does not constitute an employment agreement. Nothing in the Plan
or the Award Agreement shall modify the terms of the Participant’s employment,
including, without limitation, the Participant’s status as an “at will” employee
of the Company Group, if applicable.

(3)Subject to the Employment Agreement or any other applicable employment
agreement, the Company reserves the right to change the terms and conditions of
the Participant’s employment, including the division, subsidiary or department
in which the Participant is employed. None of the Plan or the Award Agreement,
the grant of PSUs, nor any action taken or omitted to be taken under the Plan or
the Award Agreement shall be deemed to create or confer on the Participant any
right to be retained in the employ of the Company Group, or to interfere with or
to limit in any way the right of the Company Group to terminate the
Participant’s employment at any time. Moreover, the Separation from Service
provisions set forth in Section (C) or (D), as applicable, only apply to the
treatment of the PSUs in the specified circumstances and shall not otherwise
affect the Participant’s employment relationship. By accepting this Award
Agreement, the Participant waives any and all rights to compensation or damages
in consequence of the termination of the Participant’s office or employment for
any reason whatsoever to the extent such rights arise or may arise from the
Participant’s ceasing to have rights under, or be entitled to receive payment in
respect of, any unvested PSUs that are cancelled or forfeited as a result of
such termination, or from the loss or diminution in value of such rights or
entitlements, including by reason of the operation of the terms of the Plan,
this Award Agreement or the provisions of any statute or law to taxation. This
waiver applies whether or not such termination amounts to a wrongful discharge
or unfair dismissal.

(H)No Rights as a Stockholder. The Participant will have no rights as a
stockholder with respect to Shares covered by this Award Agreement (including
voting rights) until the date the Participant or his nominee becomes the holder
of record of such Shares on the Settlement Date or as provided in Section (C) or
(D) above, if applicable.

(I)Securities Representation. The grant of the PSUs and issuance of Shares upon
vesting of the PSUs shall be subject to, and in compliance with, all applicable
requirements of federal, state or foreign securities law. No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed. As a condition to the settlement of the
PSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation.

The Shares are being issued to the Participant and this Award Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(1)He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and
in this connection the Company is relying in part on his or her representations
set forth in this section (I)(1); and

(2)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

(3)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Shares of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.

(J)Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
certified mail, postage and fees prepaid, or internationally recognized express
mail service, as follows:

4

 

If to the Company, to:

CIT Group Inc.
1 CIT Drive
Livingston, New Jersey 07039
Attention: Senior Vice President, Compensation and Benefits

If to the Participant, to the address on file with the Company Group.

 

(K)Transfer of Personal Data. In order to facilitate the administration of this
Award, it will be necessary for the Company Group to collect, hold, and process
certain personal information about the Participant. As a condition of accepting
this Award, the Participant authorizes, agrees and unambiguously consents to the
Company Group collecting, using, disclosing, holding and processing personal
data and transferring such data to third parties (collectively, the “Data
Recipients”) for the primary purpose of the Participant’s participation in, and
the general administration of, the Plan and to the transmission by the Company
Group of any personal data information related to the PSUs awarded under this
Award Agreement, as required in connection with the Participant’s participation
in the Plan (including, without limitation, the administration of the Plan) out
of the Participant’s home country and including to countries with less data
protection than the data protection provided by the Participant’s home country.
This authorization and consent is freely given by the Participant. The
Participant acknowledges that he/she has been informed that upon request, the
Company will provide the name or title and contact information for an officer or
employee of the Company Group who is able to answer questions about the
collection, use and disclosure of personal data information.

(1)The Data Recipients will treat the Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of this Award and will take reasonable measures to
keep the Participant’s personal data private, confidential, accurate and
current.

 

(2)Where the transfer is to a destination outside the country to which the
Participant is employed, the Company shall take reasonable steps to ensure that
the Participant’s personal data continues to be adequately protected and
securely held. By accepting this Award, the Participant acknowledges that
personal information about the Participant may be transferred to a country that
does not offer the same level of data protection as the country in which the
Participant is employed.

 

(L)Cancellation; Recoupment; Related Matters.

(1)In the event of a material restatement of the Company’s financial statements
with respect to any fiscal year during the Performance Period, the Committee (or
its designee) shall review those facts and circumstances underlying the
restatement that the Committee (or its designee) determines in its sole
discretion as relevant (which may include, without limitation, the Participant’s
status and responsibility within the organization, any potential wrongdoing by
the Participant and whether the restatement was the result of negligence,
intentional or gross misconduct or other conduct, including any acts or failures
to act, detrimental to the Company insofar as it caused material financial or
reputational harm to the Company or its business activities), and the Committee
(or its designee), in its sole discretion, may direct the Company to (i) cancel
any then unvested PSUs prior to the Determination Date (and the Participant
shall forfeit any rights to such unvested and canceled PSUs) and / or (ii)
cancel the delivery of any Awarded Shares and any credited and unpaid dividend
equivalents with respect to such Awarded Shares to the Participant (and the
Participant shall forfeit any rights to such Awarded Shares and any credited and
unpaid dividend equivalents).

(2)In the event that the Committee (or its designee), in its sole discretion,
determines that this grant of PSUs was based, in whole or in part, on materially
inaccurate financial or performance metrics for any period preceding the
granting of this Award, whether or not a financial restatement is required and
whether or not the Participant was responsible for the inaccuracy, then the
Committee (or its designee), in its sole discretion, may direct the Company (i)
to cancel any then unvested PSUs prior to the Determination Date, and the
Participant shall forfeit any rights to such unvested and cancelled PSUs, and/or
(ii) cancel the delivery of any Awarded Shares and any credited and unpaid
dividend equivalents with respect to such Awarded Shares to the Participant (and
the Participant shall forfeit any rights to such Awarded Shares and any credited
and unpaid dividend equivalents).

(3)In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has failed to comply with the
Company’s risk policies or standards and/or failed to properly identify, raise
or assess, in a timely manner and as reasonably expected, risks and / or
concerns with respect to risks material to the Company or its business
activities, then the Committee (or its designee), in its sole discretion, may
direct the Company (i) to cancel any then unvested PSUs prior to the
Determination Date, and the Participant shall forfeit any rights to such
unvested and cancelled PSUs, and/or (ii) cancel the delivery of any Awarded
Shares and any credited and unpaid dividend equivalents with respect to such
Awarded Shares to the Participant (and the Participant shall forfeit any rights
to such Awarded Shares and any credited and unpaid dividend equivalents).

(4)In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has breached (i) any provisions
relating to non-competition, non-solicitation, confidential information or
inventions or proprietary property in the Employment Agreement, any other
applicable employment agreement or other agreement in effect between the
Participant and the Company or an Affiliate or (ii) the provisions of Exhibit B
during the

5

 

Participant’s employment or the one year period following the Participant’s
Separation from Service from the Company Group, then the Committee (or its
designee), in its sole discretion, may direct the Company to (1) cancel any then
unvested PSUs prior to the Determination Date (and the Participant shall forfeit
any rights to such unvested and canceled PSUs) and / or (2) cancel the delivery
of any Awarded Shares and any credited and unpaid dividend equivalents with
respect to such Awarded Shares to the Participant (and the Participant shall
forfeit any rights to such Awarded Shares and any credited and unpaid dividend
equivalents).

(5)In the event the Committee (or its designee), in its sole discretion,
determines that the Participant has engaged in “Detrimental Conduct” (as defined
below) or violated any of the Company Policies (as defined below) during the
Participant’s employment, including if such determination is made following the
Participant’s termination of employment; then the Committee (or its designee),
in its sole discretion, may direct the Company to (i) cancel any then unvested
PSUs prior to the Determination Date (and the Participant shall forfeit any
rights to such unvested and canceled PSUs) and / or (ii) cancel the delivery of
any Awarded Shares and any credited and unpaid dividend equivalents with respect
to such Awarded Shares to the Participant (and the Participant shall forfeit any
rights to such Awarded Shares and any credited and unpaid dividend equivalents).
“Detrimental Conduct” shall mean: (1) any conduct that would constitute “cause”
under the Employment Agreement or similar agreement with the Company or its
Affiliates, if any, or if the Participant’s employment has terminated and the
Committee discovers thereafter that the Participant’s employment could have been
terminated for “cause”; (2) the commission of a misdemeanor involving moral
turpitude or a felony; (3) fraud, gross negligence, malfeasance or any act or
failure to act that has caused or may reasonably be expected to cause material
injury to the Company Group; or (4) a violation of any federal or state
securities or banking laws, any rules or regulations issued pursuant to such
laws, or the rules and regulations of any securities or exchange or association
of which the Company or one of its Affiliates is a member. “Company Policies”
shall mean the Company policies in effect from time to time, including, without
limitation, policies with respect to the Company’s “Regulatory Credit
Classifications” (as defined in the Company’s Annual Report on Form 10-K filed
with the Securities Exchange Commission on March 1, 2013 (the “Form 10-K”)), and
as amended from time to time, and any credit risk policies in effect from time
to time.

(6)If during the two year period following the Final Performance Date a Clawback
Trigger Event (as defined below) occurs, then the Committee (or its designee),
in its sole discretion, may direct the Company, at anytime from the Settlement
Date (or such other date Awarded Shares are settled in accordance with Section
(C)(1), (C)(2) or (D) above, if applicable) until the second anniversary of the
Final Performance Date, to require the Participant to repay the Company
immediately upon written demand by the Company any amount that does not exceed
(1) the total Fair Market Value of such Shares (as of the Settlement Date (or
such other date Awarded Shares are settled in accordance with Section (C)(1),
(C)(2) or (D) above, if applicable)) that have been previously paid to the
Participant under this Agreement, plus (2) the value of any other payments
previously paid to the Participant under this Agreement, including, without
limitation, any cash payments in accordance with Section (B)(6) above or any
dividend equivalents. A “Clawback Trigger Event” shall be deemed to have
occurred in the event (i) of a material restatement of the Company’s financial
statements with respect to any fiscal year during the Performance Period; (ii)
of a determination that this grant of PSUs was based, in whole or in part, on
materially inaccurate financial or performance metrics for any period preceding
the granting of this Award, whether or not a financial restatement is required
and whether or not the Participant was responsible for the inaccuracy; (iii) of
a determination by the Committee (or its designee), in its sole discretion, that
the Participant has failed to comply with the Company’s risk policies or
standards and/or failed to properly identify, raise or assess, in a timely
manner and as reasonably expected, risks and/or concerns with respect to risks
material to the Company or its business activities; (iv) the Participant has
engaged in Detrimental Conduct or violated any of the Company Policies during
the Participant’s employment, as determined by the Committee (or its designee)
in its sole discretion, including if such determination is made following the
Participant’s termination of employment; (v) the Company’s Total Classified
Exposure (as defined below) exceeds [Ÿ]%; or (vi) (x) a consolidated, pre-tax
GAAP loss occurs in fiscal year 2016 or 2017, (y) the Company incurs credit
losses during such respective fiscal year 2016 or 2017 with regard to loan and
lease transactions originated and booked during the Performance Period and (z)
such credit losses for such respective fiscal year equal or exceed such
consolidated, pre-tax GAAP loss for such respective fiscal year (a “Pre-Tax
Loss”). Notwithstanding the foregoing, any Pre-Tax Loss shall be determined
after excluding the impact of (A) adjustments to or impairment of goodwill or
other intangible assets, (B) changes in accounting principles during the
Performance Period, (C) FSA charges and prepayment charges related to the
prepayment or early extinguishment of the Company’s debt, (D) accelerated
original issue discount (“OID”) on debt extinguishment related to the Goldman
Sachs International (“GSI”) facility, (E) restructuring or business
re-characterization activities, including, but not limited to, terminations of
office leases, or reductions in force, that are reported by the Company, or (F)
any other extraordinary or unusual items as determined by the Committee. “Total
Classified Exposure” shall mean consolidated credit exposure for all Classified
Assets (as defined below) as a percentage of the Company’s total Consolidated
Credit Exposure excluding the Student Lending Portfolio. “Classified Assets”
shall mean the Credit Exposure for all assets with a Regulatory Rating of
Substandard or worse, as determined by the Company under the Regulatory Credit
Classifications process. “Credit Exposure” shall mean the sum of the book
balance of loans and capital leases, any off balance sheet exposure, unused
commitments to extend credit, scheduled lease term depreciation for operating
leases, the carrying value of any equity investments and the carrying value of
repossessed assets or off lease equipment.

(7)Notwithstanding anything contained in the Plan or this Award Agreement to the
contrary, to the extent that the Company is required by law to include any
additional recoupment, recovery or forfeiture provisions to outstanding

6

 

Awards, then such additional provisions shall also apply to this Award Agreement
as if they had been included as of the Date of Award and in the manner
determined by the Committee in its sole discretion.

(8)The remedies provided for in this Award Agreement shall be cumulative and not
exclusive, and the Participant agrees and acknowledges that the enforcement by
the Company of its rights hereunder shall not in any manner impair, restrict or
limit the right of the Company to seek injunctive and other equitable or legal
relief under applicable law or the terms of any other agreement between the
Company and the Participant.

(M)Miscellaneous.

(1)It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

(2)The Board may at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or modify this Award
Agreement at any time; provided, however, that, except as provided herein, no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.

(3)This Award Agreement is intended to comply with, or be exempt from, Section
409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”), and accordingly, to the maximum extent permitted, this Award
Agreement shall be interpreted in a manner intended to be in compliance
therewith. In no event whatsoever shall the Company Group be liable for any
additional tax, interest or penalty that may be imposed on the Participant by
Section 409A or any damages for failing to comply with Section 409A. If any
provision of the Plan or the Award Agreement would, in the sole discretion of
the Committee, result or likely result in the imposition on the Participant, a
beneficiary or any other person of additional taxes or a penalty tax under
Section 409A, the Committee may modify the terms of the Plan or the Award
Agreement, without the consent of the Participant, beneficiary or such other
person, in the manner that the Committee, in its sole discretion, may determine
to be necessary or advisable to avoid the imposition of such penalty tax.
Notwithstanding anything to the contrary in the Plan or the Award Agreement, to
the extent that the Participant is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), payment or distribution of any amounts with
respect to the PSUs that are subject to Section 409A will be made as soon as
practicable following the first business day of the seventh month following the
Participant’s Separation from Service from the Company Group or, if earlier, the
date of the Participant’s death.

(4)Delivery of the Shares underlying the PSUs or payment in cash (if permitted
pursuant to Section (B)(6)) upon settlement is subject to the Participant
satisfying all applicable federal, state, local and foreign taxes and other
statutory obligations (including, without limitation, the Participant’s FICA
obligation, National Insurance Contributions or Canada Pension Plan
contributions, as applicable), provided that any Participant that is subject to
tax regulation in the United Kingdom or Ireland shall also be subject to the
provisions of Exhibit C attached hereto, if applicable. The Company shall have
the power and the right to (i) deduct or withhold from all amounts payable to
the Participant pursuant to the PSUs or otherwise, or (ii) require the
Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law. The Company may permit or require the
Participant to satisfy, in whole or in part, the tax obligations by withholding
Shares that would otherwise be received upon settlement of the PSUs.

(5)The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Award Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award Agreement in the possession
of the Participant.

(6)This Award Agreement shall be subject to all applicable laws, rules,
guidelines and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required, or the Committee determines
are advisable, including but not limited to any applicable laws or the rules,
codes, or guidelines of any statutory or regulatory body in any jurisdiction
relating to the remuneration of any Participant (in each case as may be in force
from time to time). The Participant agrees to take all steps the Company
determines are necessary to comply with all applicable provisions of federal,
state and foreign securities law in exercising his or her rights under this
Award Agreement.

(7)Nothing in the Plan or this Agreement should be construed as providing the
Participant with financial, tax, legal or other advice with respect to the PSUs.
The Company recommends that the Participant consult with his or her financial,
tax, legal and other advisors to provide advice in connection with the PSUs.

(8)All obligations of the Company under the Plan and this Award Agreement, with
respect to the Awards, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

7

 

(9)To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

(10)This Award Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

(11)The Participant agrees that the Company may, to the extent permitted by
applicable law and as provided for in Section 17(g) of the Plan, retain for
itself securities or funds otherwise payable to the Participant pursuant to this
Award Agreement, or any other Award Agreement under the Plan, to satisfy any
obligation or debt that the Participant owes the Company or its affiliates under
any Award Agreement, the Plan or otherwise; provided that the Company may not
retain such funds or securities and set off such obligations or liabilities
until such time as they would otherwise be distributable to the Participant, and
to the extent that Section 409A is applicable, such offset shall not exceed the
maximum offset then permitted under Section 409A.

(12)The Participant acknowledges that if he or she moves to another country
during the term of this Award Agreement, additional terms and conditions may
apply and as provided for in Section 17(f) of the Plan and the Company reserves
the right to impose other requirements to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Award Agreement. The Participant agrees to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.

(13)The Participant acknowledges that he or she has reviewed the Company
Policies, understands the Company Policies and agrees to be subject to the
Company Policies that are applicable to the Participant, including, without
limitation, the Regulatory Credit Classifications and any credit risk policies
in effect from time to time.

(14)The Participant acknowledges that the Company is subject to certain
regulatory restrictions that may, under certain circumstances, prohibit the
accelerated vesting and distribution of any unvested PSUs as a result of, or
following, a Participant’s Separation from Service.

(15)The Participant acknowledges that his or her participation in the Plan as a
result of this Award Agreement is further good and valuable consideration for
the Participant’s obligations under any non-competition, non-solicitation,
confidentiality or similar agreement between the Participant and the Company.

(16)Neither this Award Agreement or the Shares that may be awarded hereunder
represent any right to the payment of earned wages, and the rights of the
Participant with respect to any Shares remains fully contingent and subject to
the vesting and other terms and conditions of this Award Agreement.

(17)Any cash payment made pursuant to Section (B)(5) or (B)(6) of this Award
Agreement shall be calculated, where necessary, by reference to the prevailing
U.S. dollar exchange rate on the proposed payment date (as determined by the
Committee in its sole discretion).

(N)Acceptance of Award. By accepting this Award of Performance Share Units, the
Participant is agreeing to all of the terms contained in this Award Agreement,
including the terms and conditions with respect to the vesting of the PSUs
attached hereto as Exhibit A and the non-solicitation provision attached hereto
as Exhibit B. The Participant may accept this Award by indicating acceptance by
e-mail or such other electronic means as the Company may designate in writing or
by signing this Award Agreement if the Company does not require acceptance by
email or such other electronic means. If the Participant desires to refuse the
Award, the Participant must notify the Company in writing. Such notification
should be sent to CIT Group Inc., Attention: Senior Vice President, Compensation
and Benefits, 1 CIT Drive, Livingston, New Jersey 07039, no later than thirty
(30) days after the Date of Award. If the Participant declines the Award, it
will be cancelled as of the Date of Award.

 

8

 

IN WITNESS WHEREOF, this Award Agreement (including any exhibits attached
hereto) has been executed by the Company by one of its duly authorized officers
as of the Date of Award.

 



  CIT Group Inc.                     Accepted and Agreed:                    
______________________ ______________________   Participant Name Date



9

 

EXHIBIT A

 

Vesting Terms and Conditions of the Performance Share Units

 

This Exhibit A sets forth the manner in which the number of Awarded Shares will
be determined, if any.

 

(A)Definitions. All capitalized terms shall have the meanings ascribed to them
in the Award Agreement, unless specifically set forth otherwise herein. In
addition, the following terms used in this Exhibit A shall have the meanings set
forth below:

 

(1) “Aggregate Committed Lending Volume” means the aggregate dollar amount of
funding the Company is committed to lend under the terms of an agreement,
including amounts that may be drawn down or due to be contractually funded in
the future.

(2) “Average Net Finance Margin” means “Net Finance Revenue” as a percentage of
“Average Earnings Assets” excluding FSA accretion associated with voluntary
pre-payments of debt and accelerated original issue discount (“OID”) on debt
extinguishment related to the Goldman Sachs International (“GSI”) facility. For
purposes of calculating Average Net Finance Margin: (i) “Net Finance Revenue” is
a non-GAAP measurement and reflects “Net Interest Revenue” plus rental income on
operating leases less depreciation on operating lease equipment, which is a
direct cost of equipment ownership; (ii) “Average Earnings Assets” is a non-GAAP
measurement and is computed using month end balances and is the average of
Finance Receivables, operating lease equipment, and financing and leasing assets
held for sale, less the credit balances of factoring clients; and (iii) “Net
Interest Revenue” reflects interest and fees on loans and interest/dividends on
investments less interest expense on deposits and long term borrowings.

(3)“Finance Receivables” shall have such meaning as set forth in the Company’s
Form 10-K, and as amended from time to time.

 

(4)“Multiple” shall be the number expressed in the Performance Measure Factor
Grid. The highest Multiple shall be no greater than 1.5.

 

(5)“Performance Measure Factor Grid” means the chart in Paragraph (C) below that
provides the applicable Multiple based on the levels of the Performance Measures
that have been achieved.

 

(6)“Performance Measures” means the performance measurements of Aggregate
Committed Lending Volume and Average Net Finance Margin used to determine the
number of Awarded Shares in accordance with this Exhibit A.

 

(7)“Performance Period” means the period from January 1, 2013 through December
31, 2015.

 

(B)In General. The total number of Shares deliverable to the Participant shall
be equal to (i) the Target Number of PSUs (or Pro-Rata Target Number of PSUs, if
applicable) multiplied by the applicable Multiple based on the specified levels
of Performance Measures that have been achieved during the Performance Period as
provided in the Performance Measure Factor Grid; (ii) the Target Awarded Shares
in accordance with Section (C)(1), (C)(2) or (D)(4) of the Agreement, if
applicable or (iii) the Pro-Rata Awarded Shares in accordance with Section
(D)(2), (D)(3) or (D)(5) of the Agreement, if applicable.

 

(C)Performance Measure Factor Grid:

 

 

      Average Net Finance Margin       < [Ÿ]% [Ÿ]% [Ÿ]% [Ÿ]% [Ÿ]% [Ÿ]% [Ÿ]%    
Payout .00x .25x .50x .75x 1.00x 1.25x 1.50x

Aggregate Committed

Lending Volume

($ Billions)

< $[Ÿ] .00x .00x .00x .00x .00x .00x .00x .00x $[Ÿ] .50x .00x .38x .50x .63x
.75x .88x 1.00x $[Ÿ] .75x .00x .50x .63x .75x .88x 1.00x 1.13x $[Ÿ] 1.00x .00x
.63x .75x .88x 1.00x 1.13x 1.25x $[Ÿ] 1.25x .00x .75x .88x 1.00x 1.13x 1.25x
1.38x $[Ÿ] 1.50x .00x .88x 1.00x 1.13x 1.25x 1.38x 1.50x

 

 

(1)If the levels of Performance Measures attained falls between the amounts
shown above, the applicable Multiple will be determined by interpolation between
the respective amounts shown above.

 

(2)Each of the Performance Measures is weighted 50% to determine the applicable
Multiple in the Performance Measure Factor Grid.

10

 

 

(3)Notwithstanding the foregoing, Awarded Shares shall not be awarded to the
Participant if either (i) the level of Average Net Finance Margin is less than
[Ÿ]%, or (ii) Aggregate Committed Lending Volume is less than $[Ÿ] of each
respective Performance Measurement’s Target Level.

 

(4)The total number of Awarded Shares that may be awarded to the Participant
shall range from 0% to 150% of the Target Number of PSUs (or Pro-Rata Target
Number of PSUs, if applicable) based on the application of the Performance
Measure Factor Grid.

 

(5)The “Target Level” for the Average Net Finance Margin is [Ÿ]% and the “Target
Level” for Aggregate Committed Lending Volume is $[Ÿ] billion.

 

(D)Committee Determination. The Committee shall, in its sole discretion,
determine the level of Performance Measures that have been satisfied during the
Performance Period and the applicable Multiple to be used to determine the
number of Awarded Shares, if any, based on the application of the Performance
Measure Factor Grid. The Committee may, in its sole discretion, adjust the
Performance Measures and the Performance Measure Factor Grid to exclude the
effect of any corporate acquisition or divestiture after the date hereof on
satisfaction of the Performance Measures.

 

11

 

EXHIBIT B

 

Non-Solicitation Provision

 

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

1.Non-Solicitation of Customers and Clients. During employment with the Company
Group and for one year thereafter, the Participant shall not, directly or
indirectly, (i) solicit for any Competing Business any client of the Company
Group or any specifically identified prospective client of the Company Group, or
(ii) cause a client or any specifically identified prospective client of the
Company Group to terminate or diminish its business with the Company Group.
These restrictions shall apply only to clients of the Company Group or
specifically identified prospective clients of the Company Group which the
Participant solicited, with which the Participant maintained a business
relationship for the Company Group, or about which the Participant obtained
Confidential Information on behalf of the Company Group, in the last twenty-four
(24) months of employment with the Company Group.

2.Non-Solicitation of Employees. During employment with the Company Group and
for one year thereafter, the Participant shall not, directly or indirectly, (i)
solicit, recruit, induce or otherwise encourage any Company Group employees to
end their employment with the Company Group or to engage in any Competing
Business; or (ii) hire or retain as an independent consultant/contractor, on
behalf of any Competing Business, any person who was employed with the Company
Group within the preceding six months.

3.Definitions.

(a)“Competing Business” means any person or entity that competes with the
Company Group in the sale, marketing, production, distribution, research or
development of Competing Products in the same markets.

(b)“Competing Products” means any product or service in existence or under
development that competes with any product or service of the Company Group about
which the Participant obtained Confidential Information or for which the
Participant provided advisory services or had sales, origination, marketing,
production, distribution, research or development responsibilities in the last
twenty-four (24) months of employment with the Company Group.

(c)"Confidential Information" means information in print, audio, visual,
digital, electronically-stored or any other form, which the Company Group has
acquired and keeps confidential or that is not otherwise known publicly or to
the Company Group’s competitors, which includes but is not limited to the
Company Group’s trade secrets, business or marketing plans and strategies,
prices and rates, financial data, personnel records, client lists and contact
information, client accounts, profit margins, analyses, research and
developments, know how, methodologies, designs, inventions, innovations,
processes, security and proprietary technology.

12

 

EXHIBIT C

 

Applicable Foreign Tax Provisions

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

United Kingdom:

 

The Participant shall also, if requested by the Company, enter into any tax or
National Insurance Contributions agreement or election the Company deems
necessary, including, without limitation, any election under Section 431 of the
Income Tax (Earnings and Pensions) Act 2003 in respect of the acquisition of the
RSUs or the Shares issued thereunder.

 

Ireland:

In a case where the Company or an Affiliate or any other person (the “Relevant
Person”) is obliged to (or would suffer a disadvantage if they were not to)
account for any tax (in any jurisdiction) by virtue of the receipt of any
benefit under this Award Agreement or the Plan (whether in cash or Shares) or
for any pay related social insurance contributions that are payable or
assessable (which, unless the Committee determines otherwise when this Award was
made, shall not include employer’s pay related social insurance contributions in
Ireland) (together, the “Tax Liability”), the Participant (or his personal
representatives) must either:

(1) make a payment to the Relevant Person of an amount equal to the Tax
Liability; or

(2) enter into arrangements acceptable to the Relevant Person to secure that
such a payment is made (whether by authorizing the sale of some or all of the
Shares on his or her behalf and the payment to the Relevant Person of the
relevant amount out of the proceeds of sale or otherwise);

and in this regard the Participant (or his or her personal representatives)
shall do all such things and execute such documents as the Relevant Person may
reasonably require in connection with the satisfaction of the Tax Liability.

 



13